[Cite as State v. White, 2022-Ohio-1635.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY

STATE OF OHIO,                                 CASE NO. 2021-L-106

                 Plaintiff-Appellee,
                                               Criminal Appeal from the
        -v-                                    Painesville Municipal Court

CHARLES A. WHITE,
                                               Trial Court No. 2021 CRB 00589
                 Defendant-Appellant.


                                            OPINION

                                     Decided: May 16, 2022
                                Judgment: Reversed and remanded


Joseph Hada, Madison Township Prosecutor, 1392 Som Center Road, Mayfield
Heights, OH 44124 (For Plaintiff-Appellee).

Wesley A. Johnston, 6060 Rockside Woods Boulevard, N., Suite 200, Cleveland, OH
44131 (For Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Charles A. White, appeals from the judgment of the Painesville

Municipal Court, convicting him, after a bench trial, of assault, a misdemeanor of the first

degree. At issue is whether the trial court possessed the authority to conduct a bench

trial after appellant, through counsel, demanded a jury trial and did not formally waive his

right to be tried to a jury. We answer this question in the negative and therefore reverse

and remand the matter.

        {¶2}     Appellant was charged with assault, in violation of R.C. 2903.13(A).

Appellant, on June 2, 2022, filed a jury trial demand. On August 30, 2021, however, the
matter proceeded to a bench trial. Neither defense counsel, who filed the jury demand,

nor appellant took issue with the matter proceeding to trial before the bench. Appellant

was found guilty and sentenced to 180 days in jail (with 120 suspended), one year

probation, a fine, and a no-contact order with the victim. Appellant moved for a stay of

execution of his sentence, which the trial court granted. He now appeals and assigns the

following as error:

       {¶3}   “The trial court erred because the court had no jurisdiction to conduct a

bench trial without a proper jury waiver.”

       {¶4}   “The Sixth Amendment to the United States Constitution, made applicable

to the states through the Fourteenth Amendment, guarantees an accused the right to trial

by jury.” State v. Lomax, 114 Ohio St.3d 350, 2007-Ohio-4277, ¶6, Further, “[t]he

accused’s right to be tried by a jury is secured in this state by Article I, Section 10 of the

Ohio Constitution.” State v. Tate, 59 Ohio St.2d 50, 52 (1979). Nevertheless, “‘[t]he

guarantee of a jury trial in criminal cases contained in the state and federal Constitutions

is not an absolute and unrestricted right in Ohio with respect to misdemeanors, and a

statute, ordinance or authorized rule of court may validly condition the right to a jury trial

in such a case on a written demand therefor * * *.’ “ Tate at 52, quoting Mentor v.

Giordano, 9 Ohio St.2d 140 (1967), paragraph one of the syllabus.

       {¶5}   Crim.R. 23(A) provides that “[i]n petty offense cases, where there is a right

of jury trial, the defendant shall be tried by the court unless he demands a jury trial. Such

a demand must be in writing and filed with the clerk of court not less than ten days prior

to the date set for trial * * *. Failure to demand a jury trial as provided in this subdivision

is a complete waiver of the right thereto.”

                                              2

Case No. 2021-L-106
       {¶6}   Appellant was charged with one first-degree misdemeanor charge that

subjected him to a maximum prison term of six months.            As a result, appellant was

charged with a petty offense for the purposes of Crim.R. 23(A) and was required to file a

written jury demand to preserve her rights. See Crim.R. 2(D) (defining “petty offense” to

involve an offense which carries the potential of confinement for a term of less than six

months). He did so.

       {¶7}   Once a defendant in a petty-offense case requests a jury trial, the trial court

may not conduct a bench trial “‘unless the defendant makes a knowing, voluntary, and

intelligent waiver of his right to a jury trial, and that waiver is made part of the record

pursuant to R.C. 2945.05.’” State v. Dengg, 11th Dist. Portage No. 2008-P-0063, 2009-

Ohio-4101, ¶25, quoting State v. Pflanz, 135 Ohio App.3d 338, 339 (1st Dist.1999).

Furthermore, even though counsel did not object to the matter proceeding to a bench trial,

the failure to object is of no moment. “Silent acquiescence to a bench trial is not sufficient

to constitute a waiver of a defendant’s right to a trial by jury.” State v. Taylor, 11th Dist.

Portage No. 98-P-0022, 2001 WL 501984, *1 (May 11, 2001). As the Supreme Court of

Ohio observed in Tate, supra:

       {¶8}   While the circumstances of this cause could lead one to surmise that
              appellant was aware of the situation and possibly took advantage of
              it, we cannot accept the proposition that there was a waiver of this
              right by silence. To do so would not only conflict with years of
              constitutional precedent, it could well require this court to review the
              circumstances of all such similar cases to determine whether the
              conduct and education of the accused and the adequacy of his
              counsel would support such an implicit waiver in each instance. As
              was stated in Simmons v. State (1906), 75 Ohio St. 346, at
              paragraph two of the syllabus, “[s]uch waiver must clearly and
              affirmatively appear upon the record, and it cannot be assumed or
              implied by a reviewing court from the silence of the accused * * *.”
              Furthermore, “[e]very reasonable presumption should be made
              against the waiver, especially when it relates to a right or privilege
                                              3

Case No. 2021-L-106
                deemed so valuable as to be secured by the Constitution.” Id., at
                352.

         {¶9}   To possess authority to try appellant to the bench after he made the

requisite jury demand, the record must reflect he signed a written waiver of his right to a

jury trial in open court and the waiver was filed. R.C. 2945.05; see also Tate, supra, at

53-54. The provisions of R.C. 2945.05 are mandatory. State v. Downs, 11th Dist.

Ashtabula No. 2004-A-0084, 2005-Ohio-4646, ¶12, citing Tate, supra. No such waiver

appears in the record. Because the dictates of R.C. 2945.05 were not followed, the trial

court lacked jurisdiction to conduct a bench trial. State v. Pless, 74 Ohio St.3d 333 (1996),

paragraph one of the syllabus. (“Absent strict compliance with the requirements of R.C.

2945.05, a trial court lacks jurisdiction to try the defendant without a jury.”) We therefore

hold appellant was denied his constitutional right to trial by jury. This is a prejudicial error

requiring reversal of appellant’s conviction and remanding the matter for a new trial. Tate,

supra.

         {¶10} Appellant’s assignment of error has merit.

         {¶11} For the reasons discussed in this opinion, the judgment of the Painesville

Municipal Court is reversed and remanded.



THOMAS R. WRIGHT, P.J.,

MATT LYNCH, J.,

concur.




                                               4

Case No. 2021-L-106